DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 9 lacks antecedent basis. Applicant describes “[t]o account for boundary effects where echoes are returned from points near the vessel wall, and are thus likely to be a mix of flow and tissue signals, the returning echoes can be weighted by the intensity of the power Doppler characteristic of each echo, thereby weighting signals from the lumen boundary less than those more in the interior of the vessel.” See 0017. This is substantially different than claim 9, unless the claim construction of claim 8 is actually the meaning of this sentences in Spec. 0017. The examiner will interpret claim 8 as explained in Spec. 0017. 
In response to Applicant’s argument on page 5, the Examiner disagrees. There is nothing in para 0017 indicating any relations to velocity values in the vessel. Whatever purpose it might be, it is not in para 0017, specifically, flow velocity. 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (US 2014/0236011, hereinafter Fan ‘011).
In re claim 1, Fan ‘011 teaches an ultrasonic diagnostic imaging system for assessing the degree of stenosis of a vessel caused by an obstruction, the ultrasonic diagnostic imaging system comprising: an ultrasound probe adapted to acquire three-normal= Qnormal/Areanormal. Hence, Vnormal/Vstenosis of equations 3, 4 or 5 can be made as:                         
                            
                                
                                    
                                        
                                            V
                                        
                                        
                                            n
                                            o
                                            r
                                            m
                                            a
                                            l
                                        
                                    
                                
                                
                                    
                                        
                                            V
                                        
                                        
                                            s
                                            t
                                            e
                                            n
                                            o
                                            s
                                            i
                                            s
                                        
                                    
                                
                            
                            =
                            
                                
                                    
                                        
                                            Q
                                        
                                        
                                            n
                                            o
                                            r
                                            m
                                            a
                                            l
                                        
                                    
                                    /
                                    
                                        
                                            A
                                            r
                                            e
                                            a
                                        
                                        
                                            n
                                            a
                                            r
                                            m
                                            a
                                            l
                                        
                                    
                                
                                
                                    
                                        
                                            V
                                        
                                        
                                            s
                                            t
                                            e
                                            n
                                            o
                                            s
                                            i
                                            s
                                        
                                    
                                
                            
                        
                    .
Hence, it is obvious that this new equation reads on “produce a measurement of the flow reduction caused by the stenosis based on a quotient of the velocity measurement at the stenosis of the vessel and the volume flow measurement at the unobstructed point of the vessel.” And that one of ordinary skill in the art would able to manipulate simple math equation to obtain the equation as part of normal mathematical operation. 

In re claim 3, Fan ‘011 teaches wherein the occlusion calculator is further adapted to produce a measurement of the percent reduction of the area of a lumen of the vessel caused by the stenosis (0039-0040).
In re claim 4, Fan ‘011 teaches wherein the occlusion calculator is further adapted to produce a measurement of the area of a residual lumen of the vessel (0036, note that the Areastenosis is the same definition as Applicant’s “residual lumen at the stenosis”, see para 0013).
In re claim 10, Fan ‘011 teaches wherein the Doppler processor further comprises a spectral Doppler processor (0067).

Claims 5, 6, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan ‘011 in view of Li (US 2003/0114756, hereinafter Li ‘756).
In re claim 5, Fan ‘011 fails to teach wherein the volume flow calculator is further adapted to calculate the sum or integral of velocity values of a virtual surface intersecting the vessel and wherein the virtual surface is obtained by obtaining a three-dimensional Doppler image in a narrow sample volume equidistant from a two-dimensional array transducer accommodated in the probe. 
Li ‘756 teaches wherein the volume flow calculator is further adapted to calculate the sum or integral of velocity values of a virtual surface intersecting the vessel and wherein the virtual surface is obtained by obtaining a three-dimensional Doppler image 
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Fan ‘011 to include the features of Li ‘756 in order to accurately portray blood flow in two dimensions so that volume flow rate can be easily and quickly calculated, and which can quickly and easily segment the image to delineate the boundary between blood flow and vessel walls.
In re claim 6, Li ‘756 teaches wherein the virtual surface further comprises a spherical virtual surface (0008, 0018, 0019, 0022, 0023, etc.). 
In re claim 8, Li ‘756 teaches wherein the volume flow calculator is further adapted to calculate the sum or integral of Doppler velocity values located on a virtual surface intersecting the vessel (0007, 0009, 0011, 0027, 0028). 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan ‘011 and Li ‘756 in view of Ma et al. (US 2005/0283075, hereinafter Ma ‘075) or Gill (US 6,663,568, hereinafter Gill ‘568).
In re claim 9, Fan ‘011 and Li ‘756 fail to teach wherein the velocity values are weighted in proportion to power Doppler values calculated for locations corresponding to locations of the velocity values in the vessel. 

OR Gill ‘568 teaches wherein the velocity values are weighted in proportion to power Doppler values calculated for locations corresponding to locations of the velocity values in the vessel (abstract, col. 1, lines 43-48, and rest of the document).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Fan ‘011 to include the features of Li ‘756 in order to accurately portray blood flow in two dimensions so that volume flow rate can be easily and quickly calculated, and which can quickly and easily segment the image to delineate the boundary between blood flow and vessel walls, and to include the features of Ma ‘075 in order to provide a sense of front and back region of the objects, or to include the features of Gill ‘568 in order to provide for non-invasive real time ultrasonic measurement of the blood volume flow rate in blood vessels with a high accuracy and high degree of robustness ideally utilizing standard hardware available with only software modification.

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan ‘011 in view of Feldman et al. (US 5,690,115, hereinafter Feldman ‘115).
In re claim 11, Fan ‘011 fail to teach wherein the spectral Doppler processor further comprises a time averaged mean velocity calculator.
Feldman ‘115 teaches Doppler processor further comprises a time averaged mean velocity calculator (col. 3, lines 15-18).
prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Fan ‘011 to include the features of Feldman ‘115 in order to provide better statistical velocity calculation, evaluation and measurement.
In re claim 12, Fan ‘011 teaches wherein the occlusion calculator is further adapted to compute the quotient of a [time averaged mean] velocity value and a volume flow measurement (0035-0036, note that equation 1: Q = V x Area => Area = Q/V).
Fan ‘011 fails to teach a time average mean velocity. 
Feldman ‘115 teaches a time averaged mean velocity (col. 3, lines 15-18).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Fan ‘011 to include the features of Feldman ‘115 in order to provide better statistical velocity calculation, evaluation and measurement.

Response to Arguments
Applicant's arguments filed on December 17, 2021 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that “It is a mathematical manipulation of terms used by Fan which is solely prompted by the desire to come up with an expression containing a quotient of stenotic velocity and unobstructed volume flow. Its only inspiration is applicant's claim; there is no other reason in any reference for producing such an expression,” the Examiner disagree. One of ordinary skill in the art reading from Fan’s equations 1 and 3 can derive the claimed equation. 

In response to Applicant’s argument that “the Examiner has no idea of the physiological meaning of his expression. Fan certainly does not show or use such an expression. The Examiner's expression is both an unknown and useless expression,” the Examiner disagrees. This is merely Applicant’s opinion, and Applicant has failed to explain why an ordinary skill in the art would not be able to combine equations 1 and 3 of Fan. 
In response to Applicant’s argument that “the expression is counter to Fan's objective of estimating percent stenosis from velocity measurements alone, avoiding the need for any measurement or estimation of volume flow,” that’s just merely opinion. Furthermore, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. 
In response to Applicant’s argument that “Fan's system has no volume flow calculator, as his proposal estimates percent stenosis from velocity measurements alone,” the Examiner disagrees. Applicant claims that the a volume flow calculator, coupled to the 3D data memory, and adapted to compute a volume flow measurement 
In response to Applicant’s argument that “ ‘as MPEP section 2143.01, subsection VI requires,’ the proposed modification cannot change the principle of operation of a reference.’ The Examiner tries to do this by producing an expression which requires the measurement of volume flow, which Fan assiduously avoids by his simple expedient of using only velocity measurements,” the Examiner disagrees. MPEP section 2143.01 is based on facts that state “Claims were directed to an oil seal comprising a bore engaging portion with outwardly biased resilient spring fingers inserted in a resilient sealing member. The primary reference relied upon in a rejection based on a combination of references disclosed an oil seal wherein the bore engaging portion was reinforced by a cylindrical sheet metal casing. The seal construction taught in the primary reference required rigidity for operation, whereas the seal in the claimed invention required resiliency. The court reversed the rejection holding the "suggested combination of references would require a substantial reconstruction and redesign of the elements shown in [the primary reference] as well as a change in the basic principle under which the [primary reference] construction was designed to operate.” This case is NOT a oil seal. Rather, this is a processor that calculate parameter based on variables. The Examiner has shown that Fan teaches all the equations and that can be combined by one of ordinary skill in the art to take advantage of known equation in very simple substitution. Applicant has failed to explain why one of ordinary skill in the art would NOT be able to combine these two equations. 

In response to Applicant’s argument that “Spectral Doppler is not involved. Thus there is no showing in any of the references or their combination of a spectral Doppler processor comprising a time averaged mean velocity calculator as called for by Claim 11,” the Examiner disagrees. Applicant has never distinguished how “a time averaged mean velocity calculator” uses any aspect of a “spectral” information. Applicant did not even specified how a spectral Doppler processor includes limitations that would be different than what Feldman teaches. Applicant has failed to point any functional or structure difference between the claimed invention and the prior art. Still furthermore, the Examiner clearly said that Fan teaches the spectral Doppler processor. The only difference here is the further functions claimed in claim 11 which is shown to be taught be Feldman. So, in response to applicant's arguments against the references In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to Applicants’ argument that “Claim 12 recites that the occlusion calculator is further adapted to compute the quotient of a time averaged mean velocity value and a volume flow measurement. As discussed above, Fan does not show or suggest such an occlusion calculator, as Fan's technique uses only velocity measurements to estimate percent stenosis,” the Examiner disagrees. The Examiner has shown above that references teach every single limitation of the claim, i.e. an occlusion calculator. See rejections and response to arguments above. Hence, the combined references reject claim 12 also. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO JOSEPH PENG whose telephone number is (571)270-1792. The examiner can normally be reached Monday thru Thursday: 8:30am-5:00pm, Alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO JOSEPH PENG/           Primary Examiner, Art Unit 3793